DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1-3, 6-9 are rejected under 35 U.S.C. 103 as being obvious over Eiji et al (WO 2016/140334 A1, English translation attached) in view of Matsuo et al. (WO 2014/061606 A1, English translation attached)

Regarding claim 1: Eiji teaches in Pages 3-4 about a method for preparing a nanosheet comprising the steps of: 
A) depositing a solution onto a substrate to form a first layer, wherein the  substrate is rotatable relative (page 3 describes The method for producing the support layer is not particularly limited, and can be performed by using a conventionally known general method (for example, spin coating method, casting method, etc.) to the depositing solution (Page 4, he support layer is first formed on the substrate as described above, and then the support layer is formed. On top, a nanosheet layer is formed as described above); 
B) depositing and condensing target material onto the first layer to form a second layer (Page 4, he support layer is first formed on the substrate as described above, and then the support layer is formed. On top, a nanosheet layer is formed as described above); and 
C) separating the second layer from the first layer and the substrate to form a nanosheet (page 4 describes The support layer formed on the substrate can be peeled off from the substrate by any means and therefore it would be obvious that the second layer is separated from first layer and the substrate.);
wherein the second layer includes at least one of metallic and ceramic nanosheets.

Eiji does not explicitly talk about the second layer includes at least one of metallic and ceramic nanosheets.

Matsuo teaches in Fig. 1 about the second layer 16 includes at least one of metallic (page 7) and ceramic nanosheets (For clarification the underlying layer 14 which includes polymerized matrix (page 5) is the claimed first layer and 12 is the claimed substrate limitations).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the second material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 2: Eiji teaches in wherein step A) includes spin-coating the solution uniformly onto the substrate to form the first layer (page 3 describes The method for producing the support layer is not particularly limited, and can be performed by using a conventionally known general method (for example, spin coating method, casting method, etc.).

Regarding claim 3: Eiji teaches in wherein step A) includes step A1) of rotating the substrate relative to the depositing solution, thereby uniformly distributing the solution onto the substrate (Page 3 teaches By adjusting the rotation speed and rotation time of the spin coater, the thickness of the polymer coated on the substrate surface can be adjusted, and the thickness of the support layer as the final product can be adjusted and therefore it would be obvious to control the unidormitiy).

Regarding claim 6: Eiji teaches wherein the solution includes water-soluble synthetic polymer (Page 5 teaches water-soluble polymer for sacrificial layer).

Regarding claim 7: Eiji teaches wherein the water-soluble synthetic polymer includes polyvinyl alcohol (PVA) (page 6 para 1 teaches the support layer is PVA).

Regarding claim 8: Eiji teaches wherein the thickness of the first layer is manipulated by the concentration of the PVA solution and the relative rotation speed of the substrate (Page 3 teaches By adjusting the rotation speed and rotation time of the spin coater, the thickness of the polymer coated on the substrate surface can be adjusted, and the thickness of the support layer as the final product can be adjusted. 

Regarding claim 9: Eiji teaches wherein the concentration of the PVA solution is ranged from 3wt% to 20wt% (page 7 para 8 teaches10%).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

3.	Claims 4-5, 13 are rejected under 35 U.S.C. 103 as being obvious over Eiji et al (WO 2016/140334 A1, English translation attached), Matsuo et al. (WO 2014/061606 A1, English translation attached) and further in view of Yutaka et al. (JP-2015061901, English translation attached)

Regarding claim 4: Yutuka teaches in page 7, para 3 further including step A2), after step A1), of drying the first layer for at least 15 minutes at a predetermined temperature ranged from 40 to 70 °C to form a membrane layer. (For clarification, The polymer may be applied at 1000 to 8000 rpm for 10 to 120 seconds with a coater and then heated and dried at 20 to 150 ° C. for 60 to 300 seconds. The film thickness of the nanosheet on the substrate can be controlled by the concentration of the polymer solution, preferably 1 to 100 mg / mL, more preferably 2 to 50 mg / mL, and still more preferably 5-20 mg / mL. Furthermore, if the rotation speed and rotation time of the spin coater are increased, the film thickness of the nanosheet or the sacrificial film on the substrate is reduced. The heating temperature and the heating time are not particularly limited as long as the solvent of the polymer solution after coating is evaporate).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as climed with routine experiment and optimization since the thickness of the cavity where the insulation region is formed is critical in order to control parasitic effect according to the teaching of Loubet ([0004]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 5: Yutuka teaches in page 7, para 3 further including step A3), after step A2), of further drying the membrane layer under vacuum condition to reduce the water content therein. (For clarification, The polymer may be applied at 1000 to 8000 rpm for 10 to 120 seconds with a coater and then heated and dried at 20 to 150 ° C. for 60 to 300 seconds. The film thickness of the nanosheet on the substrate can be controlled by the concentration of the polymer solution, preferably 1 to 100 mg / mL, more preferably 2 to 50 mg / mL, and still more preferably 5-20 mg / mL. Furthermore, if the rotation speed and rotation time of the spin coater are increased, the film thickness of the nanosheet or the sacrificial film on the substrate is reduced. The heating temperature and the heating time are not particularly limited as long as the solvent of the polymer solution after coating is evaporate).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as climed with routine experiment and optimization since the thickness of the cavity where the insulation region is formed is critical in order to control parasitic effect according to the teaching of Loubet ([0004]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 13: Eiji teaches wherein step C) includes step C1) of immersing the first and second layers and the substrate into deionized water (about water except deionized or pure water).

Yutaka teaches in page 10, para 4 about The composite film composed of the sacrificial film and the nanosheet thus obtained was immersed in pure water together with the substrate in a petri dish, and the sacrificial film of polyvinyl alcohol was dissolved.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use pure water, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Eiji et al (WO 2016/140334 A1, English translation attached), Matsuo et al. (WO 2014/061606 A1, English translation attached) in view of Katsuragawa et al. (US PGPUB 2008/0311429 A1)

Regarding claim 10: Eiji does not explicitly talk about  wherein the deposition in step B) is 5 performed by physical vapor deposition (PVD).

Katsuragawa teaches in [0014] about well-known method of PVD to form nanosheet.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use a deposition method such as PVD in the method of forming the second layer  according to the teaching of Katsuragawa, since it has been held that choosing from a finite number of identified, predictable solutions such as CVD or PVD used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

5.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Eiji et al (WO 2016/140334 A1, English translation attached), Matsuo et al. (WO 2014/061606 A1, English translation attached) in view of Katsuragawa et al. (US PGPUB 2008/0311429 A1) and further in view of Decker et al. (CN 105392628, English translation attached)

Regarding claim 11: Decker teaches wherein the PVD includes at least one of magnetron sputtering and thermal evaporating (page 15, para 1 teaches physical vapor deposition (e.g., reactive or non-reactive sputtering or laser ablation), thermal, resistive or electron beam evaporation).

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use a deposition method such as PVD in the method of forming the second layer according to the teaching of Decker, since it has been held that choosing from a finite number of identified, predictable solutions such as CVD or PVD used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

6.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Eiji et al (WO 2016/140334 A1, English translation attached), Matsuo et al. (WO 2014/061606 A1, English translation attached) in view of Katsuragawa et al. (US PGPUB 2008/0311429 A1) and further in view of Decker et al. (CN 105392628, English translation attached) and Yutaka et al. (JP-2015061901, English translation attached)

Regarding claim 12: Yutuka teaches in page 7, para 3 wherein the temperature of the first layer is kept below 80°C during step B), thereby preventing thermal induced physical property change of the first layer (The polymer may be applied at 1000 to 8000 rpm for 10 to 120 seconds with a coater and then heated and dried at 20 to 150 ° C. for 60 to 300 seconds. The film thickness of the nanosheet on the substrate can be controlled by the concentration of the polymer solution, preferably 1 to 100 mg / mL, more preferably 2 to 50 mg / mL, and still more preferably 5-20 mg / mL. Furthermore, if the rotation speed and rotation time of the spin coater are increased, the film thickness of the nanosheet or the sacrificial film on the substrate is reduced. The heating temperature and the heating time are not particularly limited as long as the solvent of the polymer solution after coating is evaporate).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as climed with routine experiment and optimization since the thickness of the cavity where the insulation region is formed is critical in order to control parasitic effect according to the teaching of Loubet ([0004]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
7.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897